       Case 2:19-cv-00635-GGG-JVM Document 1 Filed 01/28/19 Page 1 of 9



                            UNITED STATES DISTRICT COURT

                           EASTERN DISTRICT OF LOUISIANA

RENE CHATAGNIER                     *     CIVIL ACTION NO. 2:19-cv-635
     Plaintiff                      *
                                    *
VERSUS                              *     JUDGE
                                    *
GROUP LONG TERM DISABILITY          *     MAGISTRATE JUDGE
PLAN FOR EMPLOYEES OF PBF           *
ENERGY COMPANY LLC, PBF             *
ENERGY COMPANY LLC, HARTFORD *
LIFE AND ACCIDENT INSURANCE         *
COMPANY                             *
      Defendants                    *
******************************************************************************

                                       COMPLAINT

                                         Introduction

        1.     Plaintiff, Rene Chatagnier ("Mr. Chatagnier"), brings this complaint to recover

funds owed to him under the Group Long Term Disability Plan for employees of PBF ENERGY

COMPANY LLC (the “Plan”) and to further assert, clarify, and enforce his rights relative to the

Plan, consistent with the dictates of the Employee Retirement Income Security Act of 1974, as

amended (“ERISA”).

        2.     In 1994, Mr. Chatagnier was hired by ExxonMobil Oil Corporation (“Exxon”) to

work at the company’s Chalmette Refinery in Chalmette, Louisiana. Mr. Chatagnier spent the

next twenty-one plus (21+) years of his career with Exxon at its Chalmette operation. During

that time, Mr. Chatagnier participated in various Exxon employment benefits, including

continuous participation and coverage in/under Exxon’s medical and disability insurance

policies.



                                         Page 1 of 9

454561.89778
       Case 2:19-cv-00635-GGG-JVM Document 1 Filed 01/28/19 Page 2 of 9



       3.      On or about November 1, 2015, PBF Energy Company, LLC (“PBF”) purchased

the Chalmette Refinery operation from ExxonMobil. As part of the closing of that transaction,

various employees of ExxonMobil, including Mr. Chatagnier, applied for employment and were

hired by PBF, based upon the employee benefits description that was outlined to them by the

employment team consisting of both PBF and ExxonMobil representatives. Mr. Chatagnier

served PBF as a maintenance supervisor.

       4.      As a consequence of Mr. Chatagnier’s employment, PBF provided him with a

benefit package that included medical, dental, vision, life, short term and long term disability

coverages. The Plan was part of this benefit package.

       5.      Hartford Life and Accident Insurance Company (“Hartford”) issued a group

insurance policy, number GLT-402787 (the “Policy), to PBF. The Policy is incorporated into,

and forms a part of, the Plan. The Policy generally provides long term disability insurance to

eligible persons. At all times pertinent to this action, Mr. Chatagnier has been an eligible person

under the Policy and the Plan.

       6.      On or about March 1, 2016, upon medical advice and in consultation with PBF

personnel, Mr. Chatagnier completed his last day of work with PBF and filed for short term

disability benefits. He was approved for those benefits. Mr. Chatagnier could not work due to

complete atrioventricular block, obstructive sleep apnea, and pulmonary hypertension. Mr.

Chatagnier was further certified to be disabled by the Social Security Administration. He

receives Social Security Disability Benefits to this day.

       7.      On or about August 31, 2016, after the running of the “Elimination Period” under

the Policy, Mr. Chatagnier was approved for long term disability benefits under the Plan’s Policy

by Hartford, the designated claims fiduciary for benefits under the Policy.

                                            Page 2 of 9

454561.89778
        Case 2:19-cv-00635-GGG-JVM Document 1 Filed 01/28/19 Page 3 of 9



        8.     However, Hartford issued correspondence dated September 17, 2016, to Mr.

Chatagnier advising his long term disability benefits under the Policy would be reduced from

sixty-five percent (65%) of his pre-disability earnings to fifty percent (50%) of his pre-disability

earnings because his disability constituted a pre-existing condition under the Policy.       On or

about October 31, 2016, Mr. Chatagnier properly appealed that reduction decision on the basis

that his disability was not subject to the Policy’s pre-existing condition limitation. Hartford

upheld its decision regarding reduction by correspondence to Mr. Chatagnier dated December 8,

2016.

        9.     Then, by correspondence dated December 30, 2016, Hartford advised Mr.

Chatagnier that none of his long term disability benefits would be payable beyond that date

because he did not meet the Policy definition of disability beyond that date.

        10.    Consequently, within weeks of approving Mr. Chatagnier for long term disability

benefits, Hartford inexplicably determined it should reduce those benefits, in violation of the

Plan and the Policy. And within months of approving Mr. Chatagnier for long term disability

benefits, Hartford improperly determined it should simply end those benefits altogether, in

violation of the Plan and the Policy. Having exhausted his administrative remedies to correct

these clear contractual violations, Mr. Chatagnier now seeks relief from this Honorable Court.

                                  Parties, Jurisdiction and Venue

        11.    Plaintiff, Rene Chatagnier (“Mr. Chatagnier”), is a person of the lawful age of

majority residing at all relevant times hereto in St. Tammany Parish, State of Louisiana, and

working at relevant times hereto in St. Bernard Parish, State of Louisiana, both of which parishes

are within the judicial district of this Honorable Court.



                                             Page 3 of 9

454561.89778
       Case 2:19-cv-00635-GGG-JVM Document 1 Filed 01/28/19 Page 4 of 9



       12.      Made defendant herein is Group Long Term Disability Plan for employees of PBF

ENERGY COMPANY LLC (the “Plan”), an employee benefit plan under ERISA capable of

being sued thereunder consistent with 29 U.S.C. § 1132(d).

       13.      Made defendant herein is PBF Energy Company LLC (“PBF”), a Delaware

limited liability company which, upon information and belief, is not registered to do business in

Louisiana but which, at all times relevant hereto, has done business in St. Bernard Parish, State

of Louisiana, which is within the judicial district of this Honorable Court. PBF is the sponsor

and administrator of the Plan.

       14.      Made defendant herein is Hartford Life and Accident Insurance Company

(“Hartford”), a Connecticut corporation which, upon information and belief, is not registered to

do business in Louisiana but which, at all times relevant hereto, has done business in St.

Tammany Parish, State of Louisiana and St. Bernard Parish, State of Louisiana, both of which

parishes are within the judicial district of this Honorable Court.

       15.      This Court has jurisdiction over this action pursuant to 28 U.S.C. § 1331 (federal

question jurisdiction) and 29 U.S.C. § 1132(e), (f) (ERISA jurisdiction).

       16.      Venue in this judicial district is proper because the Plan is administered within

this judicial district and a breach under the Plan took place in this judicial district. See 28 U.S.C.

§ 1132(e)(2).

                                           Count I
 Recovery of Benefits Due Under the Plan, Enforcement of Rights Under the Terms of the Plan,
                and Clarification of Rights to Future Benefits Under the Plan
                                  29 U.S.C. § 1132(a)(1)(B)

       17.      Mr. Chatagnier incorporates herein by reference and re-alleges the allegations

contained in the preceding paragraphs as if each were stated herein in its entirety.


                                             Page 4 of 9

454561.89778
          Case 2:19-cv-00635-GGG-JVM Document 1 Filed 01/28/19 Page 5 of 9



          18.   Mr. Chatagnier submitted competent medical evidence, including medical

records, to Hartford to establish that he was disabled under the Policy, which is part of the Plan.

Harford accepted that evidence and deemed Mr. Chatagnier disabled under the terms of the

Policy and entitled to full, long term disability benefits thereunder, effective August 31, 2016.

          19.   On or about September 17, 2016, without sufficient justification under the terms

and standards of the Policy, Hartford, acting as the designee of PBF, reduced the benefits

payable to Mr. Chatagnier under the Policy from sixty-five percent (65%) of his pre-disability

earnings to fifty percent (50%) of his pre-disability earnings. This action violated the duty of

Hartford and PBF to operate the Plan (of which the Policy forms a part) prudently and in the

interest of Plan participants.

          20.   On or about December 30, 2016, without sufficient justification under the terms

and standards of the Policy, Hartford, acting as the designee of PBF, resolved to end all further

disability payments to Mr. Chatagnier under the Policy. This action also violated the duty of

Hartford and PBF to operate the Plan (of which the Policy forms a part) prudently and in the

interest of Plan participants.

          21.   The above-described violative actions were taken by Hartford, acting as the

designee of PBF, despite the fact that Mr. Chatagnier was an eligible participant in the Plan’s

Policy.

          22.   The above-described violative actions were taken by Hartford, acting as the

designee of PBF, despite the medical opinion of Mr. Chatagnier’s long-time treating physician

that he was indeed disabled and unable to perform one or more of the essential duties of any

occupation.



                                            Page 5 of 9

454561.89778
       Case 2:19-cv-00635-GGG-JVM Document 1 Filed 01/28/19 Page 6 of 9



       23.     The above-described violative actions were taken by Hartford, acting as the

designee of PBF, despite the fact that it had just previously determined Mr. Chatagnier’s was

disabled and entitled to full benefits under the Plan’s Policy.

       24.     The above-described violative actions were taken by Hartford, acting as the

designee of PBF, despite Hartford not engaging a single qualified health professional to

personally evaluate Mr. Chatagnier after its determination of disability.

       25.     The above-described violative actions were taken by Hartford, acting as the

designee of PBF, despite the determination of the Social Security Administration that Mr.

Chatagnier was and continued to be disabled.

       26.     The appeal process offered by Hartford, acting as designee of PBF, was a sham

review of fatally flawed decisions. Mr. Chatagnier was not afforded the opportunity respond to

the information and conclusions set forth by Hartford’s reviewers, despite a legal right to do so.

Further, as with the initial reduction and denial of benefits, none of Hartford’s reviewers

personally examined Mr. Chatagnier.

       27.     Additionally, Hartford reduced and ultimately denied benefits to Mr. Chatagnier

under a conflict of interest. Hartford was granted absolute discretion under the Plan by PBF to

determine eligibility for benefits and to construe and interpret all terms and provisions of the

Policy. However, Hartford was the insurer of the Policy, and therefore stood to lose money

every time it paid a claim. Even more, all “outside” reviewers engaged by Hartford were

actually part of a company, Exam Coordinators Network, which held itself out as the “business

partner” of Hartford.

       28.     Thus, all reduction and denial decisions were upheld on appeal by Hartford,

acting as the designee of PBF.

                                            Page 6 of 9

454561.89778
       Case 2:19-cv-00635-GGG-JVM Document 1 Filed 01/28/19 Page 7 of 9



       29.     Despite attempts by Mr. Chatagnier to provide additional information to Hartford

in an effort respond to its unjustified conclusions, including that Mr. Chatagnier was precluded

from presenting additional medical evidence of his disability which was first discovered after the

Hartford’s claim denial on appeal, Hartford advised Mr. Chatagnier that all his administrative

remedies were exhausted. Similarly, attempts by Mr. Chatagnier at resolution of this dispute

through PBF, as administrator and sponsor of the Plan, were unavailing.

       30.     Hartford and PBF have acted without sufficient justification and in an arbitrary

and capricious manner in reversing their own disability determination concerning Mr.

Chatagnier, despite the fact that they had been given notarized affidavits from two of Mr.

Chatagnier’s cardiologists that Mr. Chatagnier is disabled as a result of his heart condition.

       31.     In light of the foregoing, Hartford, as a Plan fiduciary, PBF, as the Plan

administrator and sponsor, and the Plan itself, are liable unto Mr. Chatagnier for the improper

reduction and denial of full disability benefits under the Policy. Mr. Chatagnier requests: (i) a

determination that he has been, since August 31, 2016, eligible for and entitled to full disability

benefits under the Policy: (ii) recovery of full disability benefits under the Policy from the period

they were first reduced through judgment; (iii) a determination that he is permanently disabled

under the terms of the Policy and is entitled to continue to receive full disability benefits

thereunder post-judgment through the maximum duration of benefits thereunder; and (iv) interest

on all disability benefits due Mr. Chatagnier that were not timely paid under the Policy.

                                             Count II
                                   Recovery for Equitable Relief
                                      29 U.S.C. § 1132(a)(3)

       32.     Mr. Chatagnier incorporates herein by reference and re-alleges the allegations

contained in the preceding paragraphs as if each were stated herein in its entirety.

                                            Page 7 of 9

454561.89778
          Case 2:19-cv-00635-GGG-JVM Document 1 Filed 01/28/19 Page 8 of 9



          33.   Hartford had a conflict of in administering and reviewing Mr. Chatagnier’s claim

for disability benefits, including interest in retaining Exam Coordinators Network as a medical

consultant to review the initial denial of Mr. Chatagnier’s claim for disability benefits and the

appeal of the initial denial was not conducted by an independent claims reviewer in violation of

the Hartford’s and PBF’s fiduciary duties under the Plan in violation of 29 U.S.C. § 1109.

          34.   Both the Hartford’s and PBF’s refusal to open the appeal process to consider

medical evidence of Mr. Chatagnier’s disability, which he first became aware of after the

Hartford’s denial on appeal of disability benefits constitutes a further breach of their fiduciary

duties under 29 U.S.C. § 1109.

          35.   In light of the foregoing, the Hartford and PBF, as plan fiduciaries are not only

liable for the recovery of full disability benefits, but for interest thereon and other equitable

relief.

                                Request for Attorney Fees and Costs

          36.   In light of the violations of the Plan and the Policy described supra, Mr.

Chatagnier is entitled to and further prays for an award against the Plan, PBF, and Hartford, of

Mr. Chatagnier’s reasonable attorney fees and costs in connection with this action, consistent

with the attorney fee provisions of 29 U.S.C. § 1132(g). Mr. Chatagnier will provide evidence of

such attorney fees and costs upon request of this Honorable Court.

                                           Prayer for Relief

          WHEREFORE, Mr. Chatagnier respectfully requests that, after due proceedings, this

Court enter judgment:

          (a)   declaring that Mr. Chatagnier has been, since August 31, 2016, eligible for and

                entitled to full disability benefits under the Policy;

                                              Page 8 of 9

454561.89778
       Case 2:19-cv-00635-GGG-JVM Document 1 Filed 01/28/19 Page 9 of 9



       (b)     awarding Mr. Chatagnier recovery, as against Hartford, PBF, and the Plan, of full

               disability benefits under the Policy from the period they were first reduced

               through judgment;

       (c)     declaring that Mr. Chatagnier is permanently disabled under the terms of the

               Policy and that he is entitled to full disability benefits thereunder post-judgment

               through the maximum duration of benefits thereunder;

       (d)     ordering Hartford, PBF and the Plan to pay interest on all disability benefits from

               the date such benefits should have been paid to the date of payment to Mr.

               Chatagnier and for such other equitable relief as the Court may determine;

       (e)     ordering Hartford, PBF, and the Plan, to pay Mr. Chatagnier’s reasonable attorney

               fees and costs incurred in conjunction with this action; and

       (f)     granting all other relief reasonable in the premises which the Court may deem

               necessary and appropriate.

                                             Respectfully submitted,

                                             Hilton S. Bell (#02919) (T.A.)
                                             MILLING BENSON WOODWARD L.L.P.
                                             909 Poydras Street, Suite 2300
                                             New Orleans, Louisiana 70112
                                             Telephone:      504-569-7000
                                             Facsimile:      504-569-7001
                                             E-mail: hbell@millinglaw.com

                                             /s/ Thomas S. Schneidau
                                             Thomas S. Schneidau (#33359)
                                             MILLING BENSON WOODWARD L.L.P.
                                             68031 Capital Trace Row
                                             Mandeville, Louisiana 70471
                                             Telephone:     985-871-3924
                                             Facsimile:     985-871-6957
                                             E-mail:tschneidau@millinglaw.com

                                             Counsel for Rene Chatagnier
                                            Page 9 of 9

454561.89778
